Citation Nr: 0726621	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-28 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Roseburg, 
Oregon 


THE ISSUE

Entitlement to payment of unauthorized medical services 
provided by a private medical facility from June 21, 2004 to 
June 23, 2004.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 determination by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Roseburg, Oregon. 

In the November 2004 determination, the AOJ approved payment 
for the costs of the veteran's hospitalization at the private 
medical facility for acute prostatitis from June 19, 2004, to 
June 20, 2004.  However, the AOJ did not approve costs 
incurred after June 20, 2004 reasoning that the veteran's 
medical condition had stabilized and a safe transfer to a VA 
medical center could have been safely effected at that time.  

In an October 2005 letter, the AOJ reconsidered and again 
denied the veteran's claim to pay for the remaining expenses 
associated with his hospitalization explaining that the Chief 
of Staff had reviewed the medical treatment notes pertaining 
to the veteran's hospitalization and determined that the 
veteran had reached the point of stability on June 21, 2004.  

In January 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the medical file 
and has been reviewed.  

The Board also notes that the veteran's claims folder was 
obtained from the RO in August 2007 and has been associated 
with the medical file.  






FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  Payment by VA of the costs of the veteran's treatment for 
acute prostatitis at Sacred Heart Medical Center rendered 
from June 19, 2004, to June 20, 2004, was approved by the AOJ 
under the Veterans Millennium Health Care and Benefits Act.

3. After June 20, 2004, the evidence shows that the veteran's 
medical condition was non-emergent and did not preclude safe 
transport to a VA medical facility.


CONCLUSION OF LAW

The criteria for payment of unauthorized medical services 
provided by a private medical facility from June 21, 2004 to 
June 23, 2004 have not been met.  38 U.S.C.A. § 1725 (West 
2002); 38 C.F.R. §§ 17.1000-17.1005 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in January 2005, the RO advised the 
veteran that the evidence needed to substantiate his claim 
for payment under the emergency care provisions of the 
Veterans Millennnium Health Care and Benefits Act would be 
evidence tending to show that the condition treated was of a 
medically emergent nature.  The RO also described the types 
of evidence that the veteran should submit in support of his 
claim as well as the types of evidence that VA would obtain 
and make reasonable efforts to obtain on the veteran's 
behalf.  The RO further advised the veteran that he should 
send copies of any relevant evidence that he had in his 
possession.  

The Board further observes that the RO provided the veteran 
with a copy of the November 2004 determination, the 
aforementioned June 2005 letter, the August 2005 Statement of 
the Case (SOC), and the October 2005 Supplemental Statement 
of the Case (SSOC), which cumulatively included a discussion 
of the facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's duty to assist, the Board observes that the 
veteran's private hospital records dated from June 19, 2004 
to June 23, 2004 are of record.  It is also noted that the RO 
scheduled the veteran's January 2007 Travel Board hearing.  
Furthermore, the record reflects that two VA medical 
examiners (in July 2004 and June 2005, respectively) have 
reviewed the aforementioned private hospital records and 
submitted determinations regarding when the veteran reached 
the point of stability.  Moreover, the Board notes that a 
July 2004 VA Form 119, Report of Contact, is associated with 
the claims folder.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003 (2006).  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106-177.

Under the Veterans Millennium Health Care and Benefits Act, 
"emergency treatment" by definition means medical care 
provided "when [VA] or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable."  38 U.S.C.A. § 1725(f)(1)(A) (West 
2002).  Furthermore, the provisions of 38 C.F.R. § 17.53 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities. 
Reimbursement or payment for emergency treatment may be made 
only for the period from the beginning of initial evaluation 
treatment until such time as the veteran could be safely 
discharged or transferred to a VA facility or other Federal 
facility.  38 C.F.R. § 17.1005(b) (2006).  For purposes of 
payment or reimbursement under 38 U.S.C. § 1725, VA deems it 
safe for the veteran to be transferred once the veteran has 
become stabilized.  Id.

Regulations also provide that an emergency shall be deemed to 
have ended at that point when a VA physician has determined 
that, based on sound medical judgment, a veteran: (a) Who 
received emergency hospital care could have been transferred 
from the non-VA facility to a VA medical center for 
continuation of treatment for the disability, or (b) Who 
received emergency medical services, could have reported to a 
VA medical center for continuation of treatment for the 
disability.  From that point on, no additional care in a non-
VA facility will be approved for payment by VA.  38 C.F.R. § 
17.121 (2006).


III.	Analysis

At the January 2007 Board hearing, the veteran contended that 
he was entitled to payment of unauthorized medical expenses 
for his private hospitalization from June 21, 2004 to June 
23, 2004.  Specifically, the veteran asserted that a social 
worker at the private hospital contacted the VA medical 
center in Roseburg on June 20th at the veteran's request and 
was advised that the veteran was unable to transfer to the VA 
facility because no beds were available at that time.  The 
veteran also maintained that he was unable to be safely 
transferred to a VA facility after June 20th because he was 
still very ill, was on intravenous antibiotics until his 
release, and his treating physician advised him that he would 
not release him from his care.  

Although the Board notes that the veteran's private hospital 
records confirm his report that he was treated with 
intravenous antibiotics for acute prostatitis during his 
hospital stay, the records do not also show that the 
veteran's physician advised him that he would not release him 
from his care due to the severity of his illness at any time 
relevant to the current appeal nor has such a statement from 
the physician been submitted for the record.  Indeed, two 
different VA medical examiners have reviewed the hospital 
records and concluded that the veteran reached a point of 
stability on June 21, 2004, which indicates that the veteran 
was able to be safely transferred to a VA facility on that 
date.  The Board further observes that there is no competent 
medical opinion contrary to the ones offered by the two VA 
medical examiners of record.  While the veteran has asserted 
that he was too ill to transfer safely to a VA facility, he 
lacks the requisite medical expertise to determine when he 
had reached a point of stability.  Thus, his opinion is not 
considered competent and is afforded no probative value.  As 
a result of the foregoing, the Board finds the opinions 
offered by the VA medical examiners dispositive regarding the 
question of when the veteran reached the point of stability 
and was able to be transferred safely to a Roseburg VA 
medical facility.    

The Board further notes that the record does not support the 
veteran's assertion that he was unable to transferred to the 
Roseburg VA facility because the social worker at the private 
hospital had been advised on June 20th that the Roseburg VA 
facility had no beds available.  Indeed, there is no notation 
in the private hospital records that the VA facility was 
unable to accommodate the veteran and there is no statement 
from the social worker indicating that she was told such 
information of record.  Instead, a private progress note 
dated on June 21, 2004, reveals that the veteran and his wife 
met with a social worker employed by the private hospital 
because they had questions about the veteran's VA benefits 
and wanted to know if the veteran would have to transfer to a 
VA hospital based on his benefits.  The social worker noted 
that she reviewed the veteran's chart and records and found 
that the veteran had an active account with an insurance 
company that was being billed for his hospitalization.  The 
private social worker also wrote that the veteran told her 
that he remembered that he had recently received a letter 
from the company stating that he did not have co-pays for 
hospital stays under his insurance and.  The social worker 
added that the veteran appeared relieved when such 
information was provided as his wife admitted that the 
veteran had been stressed about the cost of the 
hospitalization.  Furthermore, a report of contact reveals 
that VA was not notified that the veteran was admitted to a 
private hospital for medical care until July 9, 2004, which 
does not support the veteran's assertion that VA had advised 
him that no beds were available at the VA Roseburg facility.  

Moreover, the Board notes that the veteran apparently does 
not have any insurance and was evidently misinformed about 
his coverage by the social worker at the private hospital 
where he was receiving care.  While the Board is sympathetic 
to the veteran in this regard, the evidence does not support 
an award of payment by VA for the remaining expenses incurred 
during the veteran's hospitalization as the record shows that 
the veteran's medical condition was non-emergent and he was 
able to safely transfer to a VA medical facility after June 
20, 2004.   

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
  

ORDER

Entitlement to payment of unauthorized medical services 
provided by a private medical facility from June 21, 2004 to 
June 23, 2004 is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


